 PURNELL'S PRIDE, INC.Purnell's Pride, Inc. and Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO, Local P-1224. Case 26-CA-6869January 11, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on September 15, 1977, byAmalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, Local P-1224, hereincalled the Union, and duly served on Purnell's Pride,Inc., herein called Respondent, the General Counselof the National Labor Relations Board, by theRegional Director for Region 26, issued a complainton September 20, 1977, and an amended complainton September 26, 1977, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 24, 1977,following a Board election in Case 26-RC-5479, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; I and that, commenc-ing on or about September 2, 1977, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with theAmalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, (herein called Amal-gamated) as the exclusive bargaining representative,although Amalgamated has requested and is request-ing it to do so.On September 21, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint,submitting affirmative defenses, and requesting thatthe complaint be dismissed in its entirety. OnOctober 13, 1977, it refiled the answer it filed to thecomplaint in response to the amended complaint.On October 19, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 28,1977, the Board issued an order transferring thei Official notice is taken of the record in the representation proceeding,Case 26-RC-5479, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Senes 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967\, enfd. 388 F.2d 683 (C.A. 4,234 NLRB No. 25proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent does not contend that there is newlydiscovered or previously unavailable evidence bear-ing on the issues raised in the representation pro-ceeding. Respondent does contend, however, that useof summary judgment procedures in the instant casedenies it due process of law, and urges the Board torender no decision in this case without first affordingit the opportunity to a hearing on its objections to theelection in the underlying representation case. Re-spondent further argues that the Regional Director'sopposition to its motion to consolidate the instantcase with Case 26-CA-6737 is inconsistent with hisassertion that a grant of summary judgment willavoid unnecessary costs and unwarranted delay inthe case presently before the Board.Our review of the record, including the record inCase 26-RC-5479, discloses that in an election heldMay 13, 1977, pursuant to the direction of theRegional Director for Region 26, Amalgamated wassuccessful by a vote of 200 to 89, with 14 nondetermi-native challenged ballots. Respondent thereafter filedtimely objections to conduct affecting the results ofthe election, alleging in substance that officers andagents of Amalgamated had made various misrepre-sentations which included the distribution of litera-ture which misrepresented the Section 7 rights ofemployees and created the impression that the Boardhad endorsed Amalgamated; engaged in conductdesigned to incite racial prejudices on the part ofblack employees concerning matters not related toelection issues; engaged in electioneering throughthreats made to employees both before and duringthe day of the election; caused rumors to circulatethat black employees would lose their jobs if theUnion lost the election; and that the RegionalDirector and the Board had erred in making the unitdetermination.After an investigation, the Regional Director issueda supplemental decision and certification of repre-sentative on June 24, 1977, in which he overruled the1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Internype Co. v. Penello, 269 F.Supp. 573 (D.C.Va.. 1967);Foilerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's objections in their entirety and certifiedAmalgamated as the exclusive bargaining representa-tive for the unit employees.On July 5, 1977, the Employer requested the Boardto review the Regional Director's supplementaldecision and certification of representative, allegingthat the Regional Director's findings were clearlyerroneous, that his rulings departed from reportedBoard precedent, and that certain rulings made inconnection with the proceeding resulted in substan-tial prejudice. That request was denied on July 28,1977, on the grounds that the Employer had raisedno substantial issues warranting review.It is well established that an evidentiary hearing isnot required in a representation proceeding unlessthere are material and substantial issues of fact.2Thecourts have not questioned the Board's use ofsummary judgment in cases where there are nomaterial or substantial issues of fact in which theBoard has decided issues relating to objectionswithout holding an evidentiary hearing.3In the absence of newly discovered or previouslyunavailable evidence or special circumstances arespondent in a proceeding alleging a violation ofSection 8(a)(5) is not entitled to relitigate issueswhich were or could have been litigated in a priorrepresentation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a Mississippi corporation with itsprincipal place of business at Tupelo, Mississippi, isnow and continuously has been engaged at saidlocation in the production and processing of chickensfor market and in the sales and distribution ofpoultry and related products. During the timesmaterial herein, Respondent, in the course and2 Allied Foods, Inc., 189 NLRB 513 (1971), and cases cited in fn. 6therein.I Amalgamated Clothing Workers of America [Winfield ManufacturingCompany, Inc.] v. N.LR.B., 424 F.2d 818 (C.A.D.C., 1970), and cases citedtherein.conduct of its business operations, purchased andreceived at its Tupelo, Mississippi, location, productsvalued in excess of $50,000 directly from pointslocated outside the State of Mississippi and, duringthe same time, Respondent sold and shipped from itsTupelo, Mississippi, location products valued inexcess of $50,000 directly to points located outsidethe State of Mississippi.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, and Local P-1224 are labor organizations within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production employees employed at theEmployer's poultry processing plant on StrausStreet in Tupelo, Mississippi, including all un-loaders, loaders, killers, eviscerators, cutters andpackers, and all general maintenance employeesemployed by the Employer at its Tupelo, Missis-sippi, facilities; excluding all office clerical em-ployees, local and over-the-road truckdrivers,hatchery employees, commercial egg processingemployees, feed mill and by-products plant em-ployees, dry warehouse employees, refrigeratedwarehouse employees, breeder farm employees,live haul department employees, and supervisorsas defined in the Act.2. The certificationOn May 13, 1977, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 26, designated Amalgamated astheir representative for the purpose of collectivebargaining with Respondent. Amalgamated was cer-4 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(1) and 102.69(c).198 PURNELL'S PRIDE, INC.tified as the collective-bargaining representative ofthe employees in said unit on June 24, 1977, andAmalgamated continues to be such exclusive repre-sentative within the meaning of Section 9(a) of theAct.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 2, 1977, andat all times thereafter, Amalgamated has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 9, 1977, andcontinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognize andbargain with Amalgamated as the exclusive represen-tative for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceSeptember 9, 1977, and at all times thereafter,refused to bargain collectively with Amalgamated asthe exclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with Amalgamatedas the exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with Amalgamatedas the recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamnar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Purnell's Pride, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All production employees employed at theEmployer's poultry processing plant on Straus Streetin Tupelo, Mississippi, including all unloaders, load-ers, killers, eviscerators, cutters and packers, and allgeneral maintenance employees employed by theEmployer at its Tupelo, Mississippi, facilities; ex-cluding all office clerical employees, local and over-the-road truckdrivers, hatchery employees, commer-cial egg processing employees, feed mill and by-products plant employees, dry warehouse employees,refrigerated warehouse employees, breeder farm em-ployees, live haul department employees, and super-visors as defined in the Act constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since June 24, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about September 9, 1977,and at all times thereafter, to bargain collectivelywith Amalgamated as the exclusive bargaining repre-sentative of all the employees of Respondent in theappropriate unit, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(aX5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Purnell's Pride, Inc., Tupelo, Mississippi, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All production employees employed at theEmployer's poultry processing plant on StrausStreet in Tupelo, Mississippi, including all un-loaders, loaders, killers, eviscerators, cutters andpackers, and all general maintenance employeesemployed by the Employer at its Tupelo, Missis-sippi, facilities; excluding all office clerical em-ployees, local and over-the-road truckdrivers,hatchery employees, commercial egg processingemployees, feed mill and by-products plant em-ployees, dry warehouse employees, refrigeratedwarehouse employees, breeder farm employees,live haul department employees, and supervisorsas defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, as the exclusive representative of allemployees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Tupelo, Mississippi, facility copies ofthe attached notice marked "Appendix."5Copies ofsaid notice, on forms provided by the RegionalDirector for Region 26, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Amal-gamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production employees employed atthe Employer's poultry processing plant onStraus Street in Tupelo, Mississippi, includ-ing all unloaders, loaders, killers, eviscera-tors, cutters and packers, and all generalmaintenance employees employed by theEmployer at its Tupelo, Mississippi, facili-ties; excluding all office clerical employees,local and over-the-road truckdrivers, hatch-ery employees, commercial egg processingemployees, feed mill and by-products plantemployees, dry warehouse employees, refrig-erated warehouse employees, breeder farmemployees, live haul department employees,and supervisors as defined in the Act.PURNELL'S PRIDE, INC.200